DETAILED ACTION
Status of Claims
The following is a Final Office Action.
Claims 1-22 are pending. Claims 1-22 are considered in this Office Action. 
Examiner notes that claim 20 was marked up to indicate amendment, however the examiner is unable to recognize any changes to the claim.  Examiner notes that claim 20’s status identifier will be understood as “Previously Presented.”.

Response to Amendment 
Applicant’s arguments have been considered, and they do not overcome the 35 U.S.C. 112(a). 
Applicant’s arguments have been considered, and they do overcome the 35 U.S.C. 112(b). 

Response to Argument
Applicant’s arguments regarding the 35 U.S.C. 101 rejection have been considered, and they are not persuasive.
Applicant asserts that each model, such as urban-planning-model has a plurality of parameters and that the generating of the economic feasibility analysis of the urban planning model, is based on the analysis of the plurality of model-parameters, against the preconfigured environment-set-of-parameters which are known in the art. The parameters may be related to: Computer-Aided Design (CAD)/shape based, site, local trend or global trend, market needs or trend, weather or risk, cost and value oriented, and business model. The applicant further provided numerous of articles and hyperlinks of examples (Remarks pages 6-14). 
The examiner respectfully disagrees. The examiner notes that the pending 112(a) rejection is directed to lack of possession of subject matter cited and not lack of enablement (emphasis). The examiner further notes that the first paragraph of 35 U.S.C. 112 requires that the “specification shall contain a written description of the invention.”  This requirement is separate and distinct from the enablement requirement. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing history and purpose of the written description requirement).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).
("The purpose of [the written description requirement] is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification"); LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005) ("Whether the flaw in the specification is regarded as a failure to demonstrate that the applicant possessed the full scope of the invention recited in [the claim] or a failure to enable the full breadth of that claim, the specification provides inadequate support for the claim under [§ 112(a)]"); cf. id. ("A claim will not be invalidated on [§] 112 grounds simply because the embodiments of the specification do not contain examples explicitly covering the full scope of the claim language.").
Further original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  See MPEP 2161.
Independent claim 1 recite the limitation “forwarding the preconfigured environment-set-of-parameters to one or more economic calculators, wherein the one or more economic calculators analyzes the plurality of model-parameters against the environment-set-of-parameters, by a set of rules and a second pretrained machine learning model”  However, the Examiner is unable to find any generic or specific description, algorithm, or steps in the instant specification that show that Applicant was in possession of a technique that configures for analyzing the plurality of model-parameters against the environment-set-of-parameters, by a set of rules and a second pretrained machine learning model. The specification and drawings are silent on the set of rules used in the analysis, how they are used, the pretrained machine learning model, and how the model is pretrained.
Independent claim 1 recite the limitation “generating an economic feasibility analysis of the urban planning model, based on the analysis of the plurality of model-parameters, against the preconfigured environment-set-of-parameters.”  However, the Examiner is unable to find any generic or specific description, algorithm, or steps in the instant specification that show that Applicant was in possession of a technique that configures for generating an economic feasibility analysis of the urban planning model, based on the analysis of the plurality of model-parameters, against the preconfigured environment-set-of-parameters. The specification and drawings are silent on how the economic feasibility analysis is generated based on the analysis of the plurality of model-parameters, against the preconfigured environment-set-of-parameters. Figures 4-6 and paragraphs [0150-0156] describe an example of a representation of two alternatives of an urban planning model and an economic feasibility analysis, however they do not disclose any generic or specific description, algorithm, or steps to generate and computation steps of the economic feasibility analysis.
An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.  See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc.  The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."  Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
Thus, there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).
Claims 2-22 depend from claim 1 and fail to cure the deficiency noted above, and are therefore rejected based on dependency.
Accordingly, applicant’s arguments are not persuasive, and therefore the 35 U.S.C. 112(a) rejection is maintained. 
Applicant’s arguments regarding the 35 U.S.C. 112(b) rejection have been considered, and however they are persuasive, and therefore rejection is withdrawn. 
Applicant’s arguments regarding the indefinite rejection regarding claim 1 “a design-object format” and “retrieving a preconfigured environment-set-of-parameters of an environment in a preconfigured distance radius from the received urban planning model,” are persuasive, and therefore rejections are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention
The first paragraph of 35 U.S.C. 112 requires that the “specification shall contain a written description of the invention.”  This requirement is separate and distinct from the enablement requirement. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing history and purpose of the written description requirement).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).
Independent claim 1 recite the limitation “forwarding the preconfigured environment-set-of-parameters to one or more economic calculators, wherein the one or more economic calculators analyzes the plurality of model-parameters against the environment-set-of-parameters, by a set of rules and a second pretrained machine learning model”  However, the Examiner is unable to find any generic or specific description, algorithm, or steps in the instant specification that show that Applicant was in possession of a technique that configures for analyzing the plurality of model-parameters against the environment-set-of-parameters, by a set of rules and a second pretrained machine learning model. The specification and drawings are silent on the set of rules used in the analysis, how they are used, the pretrained machine learning model, and how the model is pretrained.
Independent claim 1 recite the limitation “generating an economic feasibility analysis of the urban planning model, based on the analysis of the plurality of model-parameters, against the preconfigured environment-set-of-parameters.”  However, the Examiner is unable to find any generic or specific description, algorithm, or steps in the instant specification that show that Applicant was in possession of a technique that configures for generating an economic feasibility analysis of the urban planning model, based on the analysis of the plurality of model-parameters, against the preconfigured environment-set-of-parameters. The specification and drawings are silent on how the economic feasibility analysis is generated based on the analysis of the plurality of model-parameters, against the preconfigured environment-set-of-parameters. Figures 4-6 and paragraphs [0150-0156] describe an example of a representation of two alternatives of an urban planning model and an economic feasibility analysis, however they do not disclose any generic or specific description, algorithm, or steps to generate and computation steps of the economic feasibility analysis.
An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.  See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc.  The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."  Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).
Claims 2-22 depend from claim 1 and fail to cure the deficiency noted above, and are therefore rejected based on dependency.
Allowable Subject Matter
Claims 1-22 would be allowable if the independent claims were amended in such a way to overcome the 35 USC 112(a) and 112(b) rejections set forth in the action.
The closet prior art of record, Davide Silverman (US 2014/0324395 A1), Michael Bergin (US 2020/0151923 A1), Maharaj Jalla (US 2021/0110618 A1), and Non-Patent Literature Ashraf El-Sharkawy (“Economic Feasibility Studies”). Silverman teaches a computerized-system to provide an economic feasibility analysis for an urban planning model, the computerized-system comprising: a plurality of databases (para [0049], (0122]); a memory to store the plurality of databases (Fig. 6, para{0086}; and a processor (para [0086]). Bergin teaches a system for receiving an urban planning model in a design-object format; importing the received urban planning model into a visual programming language and environment; retrieving urban site related metadata from the urban planning model; according to the retrieved urban site related metadata, converting the urban planning model, which was imported into a visual programming language and environment, to a parametric model by a first pretrained machine learning model, wherein the parametric model is having a plurality of model-parameters (Figure 1 steps 104-112 ad figure 7). Jalla teaches a system for processing and generating building report (FIG. 8 depicts an example of a BOQ to identify an estimated summary of the building project, the quantity of parts, the fittings required, and other information which is vital to determine the overall cost and quantity of parts for the project). El-Sharkawy teaches methods of generating and computing economic feasibility studies based on a set of parameters (pages 3-18). 
However, the prior art of record does not teach or render obvious the limitation of:
 retrieving a preconfigured environment-set-of-parameters of an environment in a preconfigured distance radius from the received urban planning model, wherein the preconfigured environment-set-of-parameters is retrieved from the plurality of databases; 
forwarding the preconfigured environment-set-of-parameters to one or more economic calculators, wherein the one or more economic calculators analyzes the plurality of model-parameters against the environment-set-of-parameters, by a set of rules and a second pretrained machine learning model;
 generating an economic feasibility analysis of the urban planning model, based on the analysis of the plurality of model-parameters, against the preconfigured environment-set-of-parameters; and presenting the economic feasibility analysis, on a display unit of a computerized device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419. The examiner can normally be reached M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REHAM K ABOUZAHRA/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683